          Case 3:20-cv-00195-JM Document 4 Filed 07/23/20 Page 1 of 1



                   IN THE UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF ARKANSAS
                            NORTHERN DIVISION

PHILLIP STEWART                                                                PLAINTIFF
ADC #151956

V.                           CASE NO: 3:20-CV-00195 JM


A. WILBUR                                                                    DEFENDANT

                                       JUDGMENT

       Pursuant to the order filed this date, judgment is entered dismissing this case without

prejudice; the relief sought is denied. The Court certifies that an in forma pauperis appeal

is considered frivolous and not in good faith.

       DATED this 23rd day of July, 2020.




                                           UNITED STATES DISTRICT JUDGE
